Citation Nr: 0314022	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  92-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted for genital herpes from April 5, 
1989?  


REPRESENTATION

Appellant represented by:	Sheldon B. Nagelberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1990 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, implementing the Board's July 1990 
grant of entitlement to service connection for genital herpes 
and assigning a noncompensable evaluation therefor, effective 
from April 5, 1989.  This matter was most recently before the 
Board in September 2001, when it was remanded to the RO for 
additional development.  Upon return of the case to the 
Board, still further actions were requested by the Board in 
August 2002 and March 2003 memoranda to its evidence 
development unit.  The case is now before the undersigned for 
further review.


REMAND

As indicated above, in 2002 and 2003 the Board ordered 
further development in this case without remanding the matter 
to the RO.  The above-noted development was sought pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. 
§ 19.9(a)(2) was found to be invalid by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Much additional evidence, to include 
examination and treatment records from the VA Medical Center 
in Chicago-Westside, Illinois, has been added to the record 
as a result of the actions undertaken by the Board's evidence 
development unit, and such evidence, in combination with that 
already on file, must be reviewed by the RO in the absence of 
a written waiver from the appellant.  Hence, as the appellant 
has not waived RO review of the evidence, a remand is 
required.  

While the Board regrets that another remand of this matter 
will further delay a final decision in this appeal, such 
action is needed to ensure that all due process requirements 
are met. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

The RO should readjudicate the issue of 
what evaluation is warranted from April 
5, 1989, for genital herpes on the basis 
of all the evidence on file and all 
governing legal authority, including but 
not limited to those rating criteria for 
skin disorders in effect prior to and on 
August 30, 2002, see 67 Fed. Reg. 49596 
(Jul. 31, 2002), as well as the holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and his attorney 
an appropriate supplemental statement of 
the case.  They should then be afforded a 
reasonable period in which to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


